Case 20-01333-CL7        Filed 06/02/21   Entered 06/02/21 15:27:20        Doc 39     Pg. 1 of 35



 1   Christopher R. Barclay, Trustee
     5055 N. Harbor Drive, Suite 210
 2   San Diego, CA 92106
     U.S. Mail: P.O. Box 2819, La Mesa, CA 91943-2819
 3   Telephone: (619) 255-1529
     Email: admin@crb7trustee.com
 4
     Chapter 7 Trustee
 5

 6

 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                              SOUTHERN DISTRICT OF CALIFORNIA
10
     In re:                                      )       Case No. 20-01333-CL7
11                                               )
                                                 )       Chapter 7
12    ANIELLO JOSEPH PALLANTE, JR.,              )
                                                 )       EX PARTE APPLICATION OF
13                             Debtor.           )       TRUSTEE FOR AUTHORITY TO
                                                 )       EMPLOY BAKER TILLY US, LLP TO
14                                               )       ACT AS ACCOUNTANTS AND
                                                 )       CONSULTANTS TO THE ESTATE;
15                                               )       DECLARATIONS OF CHRISTOPHER R.
                                                 )       BARCLAY AND JERE G. SHAWVER;
16                                               )       AND EXHIBITS
                                                 )
17                                               )                   [11 U.S.C. § 327 (a)]
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////
27   /////

28


                                                     1
Case 20-01333-CL7           Filed 06/02/21    Entered 06/02/21 15:27:20        Doc 39     Pg. 2 of 35



 1   TO THE HONORABLE CHRISTOPHER B. LATHAM, UNITED STATES BANKRUPTCY

 2   JUDGE:

 3           Christopher R. Barclay, chapter 7 trustee (“Applicant” or “Trustee”), of the bankruptcy estate

 4   (“Estate”) of Aniello Joseph Pallante, Jr. (“Debtor”), hereby seeks authority to employ Baker Tilly

 5   US, LLP (“Baker Tilly”) as accountants and consultants to the Estate. In support thereof, Applicant

 6   represents that:

 7           1.      Debtor filed a voluntary Chapter 7 bankruptcy petition on March 9, 2020 (“Petition

 8   Date”). Applicant was appointed as the duly appointed, qualified and acting Chapter 7 trustee of the

 9   Debtor.

10           2.      Following his appointment, Applicant investigated the nature and extent of the Estate's

11   interest in non-exempt real and personal property and Debtor's claims of exemption thereto, which

12   include Debtor's residence, Debtor's vehicles, a bitcoin account, and an Ameritrade brokerage

13   account. Debtor has a large tax lien in favor of the Internal Revenue Service (“IRS”) that encumbers

14   much of those assets. Applicant has reached an agreement with Debtor whereby Debtor agrees to pay

15   the Estate $112,000.00 in unencumbered funds in full resolution of all issues related to Debtor’s assets.

16   Applicant intends to seek Court approval of the settlement with Debtor once the settlement agreement

17   is finalized.

18           3.      Trustee’s negotiations with Debtor included a detailed analysis of the tax consequences

19   associated with a liquidation of Debtor’s non-exempt assets and interplay of the tax impact of Debtor’s

20   discharge.      Accordingly, Applicant requires the assistance of skilled insolvency tax

21   accountants/consultants to advise him regarding such matters and also requires assistance to file any

22   necessary Federal and state tax returns and obtain requisite tax clearances.

23           4.         Baker Tilly is a full-service accounting, tax and advisory firm headquartered in

24   Chicago, Illinois. As a result of the combination with Squar Milner, Baker Tilly now operates in more

25   than 65 offices in 21 states throughout the United States and projects its annual revenues as

26   approximately $1 billion. The combined firm has more than 400 partners and 4,200 employees. Baker

27   Tilly is also a member of a global accounting network called Baker Tilly International that is

28   headquartered in London, United Kingdom.


                                                        2
Case 20-01333-CL7         Filed 06/02/21      Entered 06/02/21 15:27:20           Doc 39        Pg. 3 of 35



 1          5.      Based on the complexities associated with administering Debtor’s case, Trustee has

 2   determined that he requires the assistance of accountants and consultants. Accordingly, Applicant

 3   wishes to employ Baker Tilly as his accountants and consultants to the Estate.

 4          6.      Applicant has defined the following terms regarding Baker Tilly’s employment:

 5                  a.    Stacy Elledge Chiang is the accountant at Baker Tilly who will be primarily

 6                        responsible for the services provided by Baker Tilly.

 7                  b.    The Estate will be the source of funds for compensating Baker Tilly for services

 8                        and reimbursing Baker Tilly for expenses.

 9                  c.    Applicant will pay Baker Tilly from funds of the Estate, for its fees and expenses

10                        for services pursuant to the same terms by which the Applicant will pay its other

11                        professionals in the case; that is after notice, application, and a hearing.

12          7.      Because of Baker Tilly’s experience in bankruptcy and accounting matters Applicant

13   believes that Baker Tilly is qualified to provide the following services as appropriate and without

14   limitation:

15                  a.    Advice and services regarding the Estate’s tax liabilities and assistance with

16                        preparation of the Estate’s annual federal and state tax returns, as required;

17                  b.    Other accounting, professional tax services and consulting services as required

18                        by the Applicant pertaining to this chapter 7 case;

19                  c.    Such other services and consulting services as may be requested by the Applicant

20                        and permitted by the United States Bankruptcy Court for the Southern District of

21                        California.

22          8.      Applicant desires to employ Baker Tilly as accountants and consultants under 11

23   U.S.C. § 327(a), which provides:

24                  Except as otherwise provided in this section, the trustee, with the court’s

25                  approval, may employ one or more attorneys, accountants, appraisers,

26                  auctioneers, or other professional persons, that do not hold or represent an

27                  interest adverse to the estate, and that are disinterested persons, to represent or

28                  assist the trustee in carrying out the trustee’s duties under this title.


                                                          3
Case 20-01333-CL7         Filed 06/02/21      Entered 06/02/21 15:27:20          Doc 39     Pg. 4 of 35



 1          9.      The Applicant and Baker Tilly have agreed to the terms of the engagement letter

 2   attached to the Declaration of Jere G. Shawver as Exhibit B.

 3          10.     Based on the attached declarations, Applicant believes Baker Tilly is disinterested

 4   within the meaning of 11 U.S.C. § 101(14) on the matters on which it is to be employed.

 5          11.     Baker Tilly understands that its fees and costs are subject to court approval after notice

 6   and a hearing. Baker Tilly will seek approval of reasonable compensation for its actual, necessary

 7   services and reimbursement of its actual, necessary expenses incurred in representing the Applicant in

 8   this chapter 7 case pursuant to 11 U.S.C. §§ 330 and 331.

 9          12.     The source of payment of Baker Tilly’s fees and costs will be the funds available in the

10   Debtor’s bankruptcy estate.

11          13.     Stacy Elledge Chiang will be the professional primarily responsible for performing

12   accounting services for the Applicant in this chapter 7 case. Ms. Elledge Chiang’s assigned hourly

13   rate is currently $395.00. Other professionals may also perform services during the course of this

14   engagement at their customary hourly rates. Upon any periodic adjustment in Baker Tilly’s assigned

15   rates, the firm may charge the Applicant the adjusted rates.

16          14.     For all of the foregoing reasons, Applicant believes it is in the best interest of the Estate

17   that the Court approves the employment of Baker Tilly as accountants and consultants to the Estate on

18   the terms and conditions set forth in this application.

19          15.     WHEREFORE, Applicant requests that he be authorized to employ Baker Tilly as

20   accountants and consultants to the Estate under 11 U.S.C. § 327(a).

21

22   DATED: June 2, 2021                            Respectfully Submitted,

23

24                                                  /s/ Christopher R. Barclay

25                                                  Christopher R. Barclay, Chapter 7 Trustee

26

27

28


                                                         4
Case 20-01333-CL7         Filed 06/02/21      Entered 06/02/21 15:27:20         Doc 39     Pg. 5 of 35



1                          DECLARATION OF CHRISTOPHER R. BARCLAY

2    I, Christopher R. Barclay, declare:

3            1.     I have personal knowledge of the facts stated in this declaration, and if called as a

4    witness, I could and would testify competently to these facts under oath, except as to matters which

5    are stated on information and belief, and as to these facts, I am informed and believe that they are true.

6            2.     Debtor filed a voluntary Chapter 7 bankruptcy petition on March 9, 2020 (“Petition

7    Date”). I was appointed as the duly appointed, qualified and acting Chapter 7 of Debtor.

8            3.     Following my appointment, I investigated the nature and extent of the Estate's interest

9    in non-exempt real and personal property and Debtor's claims of exemption thereto, which include

10   Debtor's residence, Debtor's vehicles, a bitcoin account, and an Ameritrade brokerage account. Debtor

11   has a large tax lien in favor of the Internal Revenue Service (“IRS”) that encumbers much of those

12   assets. I have reached an agreement with Debtor whereby Debtor agrees to pay the Estate $112,000.00,

13   in unencumbered funds, in full resolution of all issues related to Debtor’s assets. I intend to seek Court

14   approval of the settlement with Debtor once the settlement agreement is finalized.

15           4.     My negotiations with Debtor included a detailed analysis of the tax consequences

16   associated with a liquidation of Debtor’s non-exempt assets and interplay of the tax impact of Debtor’s

17   discharge. Accordingly, I require the assistance of skilled insolvency tax accountants/consultants to

18   advise me regarding such matters and I require the assistance of accountants/consultants to file any

19   necessary Federal and state tax returns and obtain requisite tax clearances.

20           5.     Accordingly, I believe it is necessary and beneficial to the Estate that I employ a

21   consulting firm with particular experience in chapter 7 administration, liquidations, business

22   transactions and tax consulting to assist with my administration of Debtor’s case. I wish to employ

23   Baker Tilly as my accountants and consultants herein, at the expense of Debtor’s Estate, to assist me

24   with the administration of this case. I believe that this case warrants the retention of an accounting

25   and consulting firm with both bankruptcy and general accounting expertise. I believe Baker Tilly fits

26   this profile and furthermore, has the professional resources to respond to the demands associated with

27   this case.

28


                                                         1
Case 20-01333-CL7         Filed 06/02/21      Entered 06/02/21 15:27:20         Doc 39     Pg. 6 of 35



 1          6.      Because of Baker Tilly’s experience in bankruptcy and accounting matters, I believe

 2   that Baker Tilly is well qualified to specifically provide the following services including, but not

 3   limited to, the following:

 4                  a.    Advice and services regarding the Estate’s tax liabilities and assistance with

 5                        preparation of the Estate’s annual federal and state tax returns, as required;

 6                  b.    Other accounting, professional tax services and consulting services as required

 7                        by the Applicant pertaining to this chapter 7 case;

 8                  c.    Such other services and consulting services as may be requested by me and

 9                        permitted by the United States Bankruptcy Court for the Southern District of

10                        California.

11          7.      Baker Tilly/Squar Milner has been employed in numerous bankruptcy cases by debtors,

12   creditors, and trustees to provide financial, accounting and tax related analysis and consulting services.

13   Therefore, Baker Tilly has the necessary qualifications and experience to carry out various financial,

14   accounting and consulting duties in this case. The billing rates charged to the Estate do not exceed

15   the rates which would be charged for comparable work by other accounting firms in Southern

16   California.

17          8.      Baker Tilly and I have mutually agreed that this application, including exhibits,

18   constitutes the written agreement concerning the terms of Baker Tilly’s employment and this

19   application and resultant order shall govern the terms of Baker Tilly employment by me.

20          9.      Based on the attached declaration of Jere G. Shawver, I am informed and believe that

21   Baker Tilly is disinterested within the meaning of 11 U.S.C. § 101(14).

22          10.     As a former panel trustee in the Central District of California, Riverside Division, and

23   a current panel trustee in the Southern District of California, working on a number of active asset cases

24   assigned to me by the court, I currently employ a number of different professionals in connection with

25   these active asset cases, including Squar Milner (the firm recently combined with Baker Tilly, with

26   Baker Tilly being the surviving entity). My employment of Squar Milner in other unrelated cases does

27   not give Baker Tilly an adverse interest to the Estate and does not affect Baker Tilly’s

28   “disinterestedness” as required by section 327 of the Bankruptcy Code.


                                                         2
Case 20-01333-CL7         Filed 06/02/21     Entered 06/02/21 15:27:20         Doc 39      Pg. 7 of 35



 1          11.    Exhibit E is a copy of the proposed order regarding the Application.

 2          I declare under penalty of perjury that the foregoing is true and correct and that this declaration

 3   was executed on June 2, 2021, at San Diego, California.

 4

 5                                                 /s/ Christopher R. Barclay_________________

 6                                                 Christopher R. Barclay

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
Case 20-01333-CL7         Filed 06/02/21     Entered 06/02/21 15:27:20        Doc 39     Pg. 8 of 35



 1                               DECLARATION OF JERE G. SHAWVER

 2   I, JERE G. SHAWVER, declare:

 3            1.    The matters stated herein are true and correct and within my personal knowledge. If

 4   called as a witness, I could and would competently testify thereto.

 5            2.    I am a Certified Public Accountant and the Managing Partner–Assurance and Risk of

 6   Baker Tilly US, LLP (“Baker Tilly”). I am authorized to make this declaration on behalf of the Baker

 7   Tilly.

 8            3.    The Trustee wishes to employ Baker Tilly as his accountants and consultants herein, at

 9   the expense of the Debtor’s Estate, to assist the Trustee with financial, accounting, tax and consulting

10   issues related to this chapter 7 case and generally, with administration of the bankruptcy estate.

11            4.    Baker Tilly is a full-service accounting, tax and advisory firm headquartered in

12   Chicago, Illinois. As a result of the combination with Squar Milner, Baker Tilly now operates in more

13   than 65 offices in 21 states throughout the United States and projects its annual revenues as

14   approximately $1 billion. The combined firm has more than 400 partners and 4,200 employees. Baker

15   Tilly is also a member of a global accounting network called Baker Tilly International that is

16   headquartered in London, United Kingdom.

17            5.    A statement of qualifications describing the San Diego bankruptcy team’s service as

18   well as the biographical information of its professionals is attached hereto as Exhibit A. The terms

19   and conditions of Baker Tilly’s employment and the hourly rates of Baker Tilly professionals likely

20   to work on this case and a schedule of out-of-pocket costs are set forth in the engagement letter

21   attached hereto as Exhibit B. Stacy Elledge Chiang will lead this engagement.

22            6.    Under my direction, Baker Tilly professionals have conducted a conflicts search for

23   this engagement. Baker Tilly’s review consisted of queries of the parties listed on Exhibit C of its

24   internal computer databases containing names of individuals and entities that are present or recent and

25   former clients of Baker Tilly to identify potential relationships.       A summary of the potential

26   relationships that Baker Tilly was able to identify using its reasonable efforts is reflected in Exhibit

27   D attached hereto. On an ongoing basis, Baker Tilly will conduct further reviews of its professional

28   contacts as it becomes aware of new parties of interest, as is stated below.


                                                        1
Case 20-01333-CL7             Filed 06/02/21        Entered 06/02/21 15:27:20              Doc 39       Pg. 9 of 35



 1            7.       Baker Tilly also sent an email of the parties-in-interest to its partners, principals and

 2   directors seeking both personal and professional contacts. Those contacts are also listed on Exhibit

 3   D attached hereto.

 4            8.       Baker Tilly’s systems do not contain the names of all the individual attorneys with

 5   whom we have worked unless they are, themselves, clients. Further, Baker Tilly’s systems may not

 6   include the names of all adverse parties or their counsel.

 7            9.       Additionally, it is possible that some of the attorneys and law firms listed on Exhibit

 8   C have been or are adverse to Baker Tilly’s clients in other unrelated matters. I believe that any such

 9   connections do not give Baker Tilly an adverse interest to the Debtor and its bankruptcy estate and do

10   not affect Baker Tilly’s disinterestedness, as required by Bankruptcy Code section 327.

11            10.      Baker Tilly has in the past been retained by, and presently provides and likely in the

12   future will provide services for, certain creditors of the Debtor, other parties-in-interest and their

13   respective attorneys and accountants in matters unrelated to such parties’ claims against the Debtor or

14   interests in this chapter 7 case. Baker Tilly currently performs, has previously performed or may have

15   performed such services for the entities listed in Exhibit C, however, except as disclosed herein, such

16   services, to the extent performed by Baker Tilly, are unrelated to the Debtor or its chapter 7 case.

17            11.      As part of its practice, Baker Tilly appears in many cases, proceedings, and transactions

18   involving many different law firms, financial consultants, accountants, and investment bankers in

19   matters unrelated to this chapter 7 case. Baker Tilly has not identified any material relationships or

20   connections with any law firm, financial consultant, accountant, or investment banker involved in this

21   chapter 7 case that would cause it to be adverse to the Debtor, the Debtor’s estate, any creditor or any

22   other party-in-interest, or that would otherwise affect Baker Tilly’s judgment or ability to perform

23   services for the Trustee.1

24            12.      Baker Tilly has not provided, and will not provide, any professional services to any of

25   the creditors, other parties-in-interest, or their respective attorneys and accountants with regard to any

26   matter related to this chapter 7 case.

27

28   1        From time to time, Baker Tilly hires attorneys in the ordinary course of its businesses. No firm has been
     retained regarding any issues in this matter.

                                                                 2
Case 20-01333-CL7         Filed 06/02/21      Entered 06/02/21 15:27:20       Doc 39     Pg. 10 of 35



 1           13.     Baker Tilly is the United States member firm of Baker Tilly International, a cooperative

 2   of member firms, each a separate legal entity, located worldwide. Only Baker Tilly is being retained

 3   in this matter. Baker Tilly cannot assure that an engagement will not be accepted by a foreign member

 4   firm of Baker Tilly International for another party that may bear upon Baker Tilly’s engagement by

 5   the Trustee. However, to the extent Baker Tilly is aware of such engagement and believes such

 6   engagement may bear upon Baker Tilly’s engagement by the Trustee, Baker Tilly will file a

 7   supplemental declaration with the bankruptcy court.

 8           14.     Baker Tilly has not provided services to the Debtor. With the exception of the few

 9   connections or potential connections shown on Exhibit D, to the best of my knowledge, neither Baker

10   Tilly nor any of its principals, associates, or employees has any interest in or connection with the

11   Debtor, creditors or other parties-in-interest.

12           15.     Accordingly, I believe that Baker Tilly’s services to the parties shown as connections

13   or potential connections on Exhibit D do not give Baker Tilly an adverse interest to the Debtor and

14   its bankruptcy estate and therefore do not affect Baker Tilly’s disinterestedness, as required by

15   Bankruptcy Code section 327. In addition, no principal, associate, or employee of Baker Tilly holds

16   or represents any adverse interest to the Debtor and its bankruptcy estate. Therefore, I believe that

17   Baker Tilly is disinterested within the meaning of Bankruptcy Code section 327.

18           16.     Based upon the results of the Baker Tilly’s conflicts search as well as this supplemental

19   conflicts search, I observe and conclude that Baker Tilly holds no interest adverse to the Debtor, its

20   attorneys and accountants, creditors and other parties-in-interest and their respective attorneys and

21   accountants, the United States Trustee, or any other person employed in the Office of the United States

22   Trustee. Therefore, I believe that Baker Tilly is a disinterested person within the meaning of

23   Bankruptcy Code sections 101(14) and 327 and has met the disclosure requirements of Rule 2014(a).

24           17.     I will continue to monitor the parties involved in this case as it proceeds and, and, if

25   necessary, file a supplemental declaration of disinterest notifying the bankruptcy court of any actual

26   or potential conflict.

27           18.     The Trustee and Baker Tilly have mutually agreed that Application, with exhibits, and

28   the resultant order shall be the written agreement governing Baker Tilly’s employment in this matter.


                                                         3
Case 20-01333-CL7         Filed 06/02/21     Entered 06/02/21 15:27:20          Doc 39     Pg. 11 of 35



 1           19.    The Trustee began seeking accounting services from Baker Tilly on or about April 19,

 2   2021.

 3           I declare under penalty of perjury that the foregoing is true and correct and that this declaration

 4   was executed on June ___, 2021 at Tysons Corner, Virginia.

 5

 6                                                           JERE G. SHAWVER, CPA CGMA
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         4
Case 20-01333-CL7        Filed 06/02/21     Entered 06/02/21 15:27:20         Doc 39     Pg. 12 of 35




                SAN DIEGO BANKRUPTCY AND LITIGATION
                        CONSULTING PRACTICE
                      RESUME OF QUALIFICATIONS

 The Firm
 Baker Tilly US, LLP is a full-service accounting, tax and advisory firm headquartered in
 Chicago, Illinois. Baker Tilly operates in more than 65 offices in 21 states throughout the United
 States and projects its annual revenues as approximately $1 billion. Baker Tilly is also a member
 of a global accounting network called Baker Tilly International that is headquartered in London,
 United Kingdom. The San Diego Bankruptcy and Litigation Consulting Practice is a part of the
 firm's Global Forensics & Litigation Services team and is comprised of experienced, seasoned
 professionals with acknowledged expertise and credentials in the bankruptcy field. Department
 members have served as fiduciaries, bankruptcy examiners, mediators, crisis managers,
 reorganization consultants and as accountants to trustees, debtors, creditors and creditors’
 committees. The firm provides a full range of services including:

         Audit and Accounting Services                         Expert Witness
         Tax Planning and Compliance                           Business Valuation
         Estate Planning                                       Financial Planning
         Business Consulting                                   IT Consulting
         Bankruptcy and Workout Services                       Mergers & Acquisitions
         Dispute Resolution/Litigation Support                 Recapitalizations
         Assignment for the Benefit of Creditors               Receiverships
         Management Consulting                                 Real Estate Practice
         Fraud Investigation & Forensic Accounting             Government Reporting

 Each partner of the firm is highly credentialed and has over fifteen years of experience with each
 having gained additional expertise in, and responsibility for, specific areas of the firm’s practice.


 The Bankruptcy and Litigation Consulting Practice
 The San Diego Bankruptcy and Litigation Consulting Practice is comprised of experienced,
 seasoned professionals with acknowledged expertise and credentials in the bankruptcy field.
 Most of our senior insolvency professionals have earned the Certified Insolvency and
 Restructuring Advisor (CIRA) designation conferred by the Association of Insolvency
 Restructuring Advisors (AIRA) in recognition of their proficiency, expertise and experience.
 Department members have served as Trustees, Bankruptcy Examiners, Mediators, and Crisis
 Managers, and as accountants to Trustees, Debtors, Creditors and Creditors’ Committees. Our
 broad base of experience helps produce the desired results in such areas as: bankruptcy specific
 services, economic and financial analysis, expert testimony, litigation support, forensic

                                                                                  Exhibit A, Page 1 of 5
Case 20-01333-CL7        Filed 06/02/21     Entered 06/02/21 15:27:20       Doc 39      Pg. 13 of 35




 accounting, forensic investigation and analysis, tax reporting and analysis, valuation, real estate
 and strategic consulting to a range of enterprises.


 The Professionals
 Stacy Elledge Chiang is a director in the San Diego Bankruptcy and Litigation Consulting
 Practice. Ms. Elledge has extensive experience providing financial analysis and consulting
 services primarily in the areas of insolvency and reorganization as well as other litigation and
 dispute matters. Her experience with receivership, chapter 11 and chapter 7 cases includes
 review and analysis of the Debtor’s financial condition, investigation of claims and potential
 avoidable transfers, solvency analyses, forensic accounting and asset tracings, preparation of
 monthly operating reports, analyses of reorganization and liquidation plans and development of
 pleadings, reports and declarative testimony. Ms. Elledge serves various parties, including
 trustees, receivers, debtors, and creditors in cases throughout southern California. Additionally,
 Ms. Elledge previously provided auditing and accounting services for clients in various
 industries.

 Prior to joining Baker Tilly, Ms. Elledge was a partner at Squar Milner LLP, a director at LECG,
 LLC, a shareholder at Mack|Barclay Inc. and an experienced staff analyst for Arthur Andersen.

 Education
 University of Illinois, Urbana-Champaign - BS Accountancy (Highest Honors)

 Professional Credentials
 Certified Public Accountant, California
 Certified Public Accountant, Illinois
 Certified in Financial Forensics
 Certified Insolvency and Restructuring Advisor
   (Zolfo, Cooper Gold Medal Award Recipient, AIRA)
 Member, American Institute of Certified Public Accountants
 Member, Association of Insolvency and Restructuring Advisors
 Member, California Bankruptcy Forum
 Member, San Diego Bankruptcy Forum (Treasurer, 1999 – 2001)
 Associate Member, San Diego County Bar Association


 Marsha Eileen Castle is a senior manager in the San Diego Bankruptcy and Litigation
 Consulting Practice. Ms. Castle’s experience includes receivership, chapter 11 and chapter 7
 cases in which the firm has been retained to provide services to receivers, trustees, creditors and
 debtors. Ms. Castle’s responsibilities include providing tax compliance, research and consulting
 services for clients in various financial and business industries. Ms. Castle’s experience prior to
 joining the Squar Milner team included investigative and forensic accounting, team leader/liaison
 and fraud examiner on various Ponzi scheme and fraud investigations. Ms. Castle worked
 closely with the Federal Bureau of Investigation, the Securities and Exchange Commission, the
 U.S. Attorney’s office and counsel in support of their investigations and prosecutions.


                                                                                 Exhibit A, Page 2 of 5
Case 20-01333-CL7       Filed 06/02/21    Entered 06/02/21 15:27:20       Doc 39     Pg. 14 of 35




 The Professionals (Continued)

 Additionally, Ms. Castle is versed in Sarbanes-Oxley implementation, testing and remediation
 and project management.
 Prior to joining Baker Tilly, Ms. Castle was a senior manager at Squar Milner LLP, a senior
 managing consultant at LECG, LLC, a director of tax at Hays Financial Consulting, an
 independent consultant and a senior tax analyst at KPMG, LLP.

 Education
 West Texas A&M University - BA Accounting

 Professional Credentials
 Certified Public Accountant, California
 Certified Public Accountant, Florida
 Certified Public Accountant, Georgia
 Certified Public Accountant, Texas
 Certified Fraud Examiner
 Certified Insolvency and Restructuring Advisor
 Member, Association of Certified Fraud Examiners
 Member, Association of Insolvency and Restructuring Advisors
 Member, California Bankruptcy Forum
 Member, California Receivers Forum
 Member, San Diego Bankruptcy Forum
 Member, San Diego Chapter of Association of Certified Fraud Examiners


 Nicole Calvillo is a supervisor in the San Diego Bankruptcy and Litigation Consulting Practice.
 Ms. Calvillo’s experience includes both chapter 11 and chapter 7 cases in which the firm has
 been retained to provide services to trustees, creditors, and debtors.

 Prior to joining Baker Tilly, Ms. Calvillo was a supervisor at Squar Milner LLP and an associate
 at LECG, LLC.

 Education
 San Diego State University - BS Business Administration (Emphasis in Accounting)


 Marjaneh Hernandez is a paraprofessional in the San Diego Bankruptcy and Litigation
 Consulting Practice. Ms. Hernandez’s experience includes both chapter 11 and chapter 7 cases
 in which the firm has been retained to provide services to trustees, creditors, and debtors.

 Prior to joining Baker Tilly, Ms. Hernandez was paraprofessional at Squar Milner LLP and a
 case assistant at LECG, LLC and at Mack|Barclay Inc.

 Education
 University of California Irvine - BA Film and Media Studies


                                                                              Exhibit A, Page 3 of 5
Case 20-01333-CL7       Filed 06/02/21     Entered 06/02/21 15:27:20        Doc 39     Pg. 15 of 35




 The Professionals (Continued)

 Katherine Gough is a Partner in the firm’s Bankruptcy and Litigation Consulting Practice. She
 has experience in all aspects of accounting. Katherine specializes in forensic accounting,
 bankruptcies, receivership management and as a consultant on litigation matters. Katherine’s
 investigative expertise has assisted in the recovery of assets in complex matters, including
 various Ponzi scheme and fraud investigations. Her analytical and investigative experience has
 also afforded her the ability to provide assistance to governmental agencies and corporations
 seeking support in bankruptcy situations and/or fraud investigations.

 Ms. Gough has been responsible for many of the Firm’s cases involving fraud detection and
 analysis, including all of the Firm’s engagements regarding Ponzi schemes. She frequently works
 with investigators from the Federal Bureau of Investigation, Internal Revenue Services, U.S.
 Attorneys’ Office, and U.S. Postal Inspector’s Office, providing them with findings and
 supporting evidence for their respective investigations and prosecutions.

 Prior to joining Baker Tilly the firm, Ms. Gough was a financial analyst at Olen Properties, a
 publicly held manufacturing company.

 Professional Credentials
 Member, Association of Certified Fraud Examiners
 Member, Association of Insolvency and Restructuring Advisors
 Member, Orange County Bankruptcy Forum
 Member, Inland Empire Bankruptcy Forum
 Member, California Bankruptcy Forum
 Member and Past Board Member, International Women’s Insolvency and Restructuring
 Confederation


 Michael K. Green is the Managing Partner of the San Diego office. He is a partner in Baker
 Tilly’s Audit and Assurance Services Department. Mr. Green was named a finalist in the 2013
 “Top Influential Business Service Provider Category.”

 Prior to joining Baker Tilly, Mr. Green was a managing partner at Squar Milner LLP, was the
 COO and CFO for several public and private technology companies and was directly responsible
 for all finance, accounting, IT, human resources, manufacturing, sales and marketing and
 operational matters. He is a proven senior corporate executive with over 20 years of international
 finance, business and accounting experience. Mr. Green has raised over $100 million in various
 types of public and private financings and has extensive merger, acquisition and licensing
 experience.

 Before becoming a CFO, Michael spent 13 years with Price Waterhouse in various offices in the
 United States and Australia. He co-authored the Price Waterhouse guidebook titled “Taking
 Your Company Public,” and the Price Waterhouse lecture series titled “Initial Public Offerings
 for Smaller Businesses.” He also served as the Senior Manager in charge of their High
 Technology Industry Services Group in Boston.


                                                                                Exhibit A, Page 4 of 5
Case 20-01333-CL7        Filed 06/02/21     Entered 06/02/21 15:27:20        Doc 39     Pg. 16 of 35




 The Professionals (Continued)
 Education
 Bachelor of Business Studies, New South Wales Institute of Technology, Sydney, Australia

 Professional Credentials
 Certified Public Accountant, California
 Member, American Institute of Certified Public Accountants
 Member, California Society of Certified Public Accountants
 Member, Association of Biotechnology Financial Officers
 Member, CFO Roundtable, San Diego
 San Diego Holiday Bowl Red Coat Committee
 Audit Committee Chair of the San Diego Humane Society

 Scott Burack is a Director in the firm’s Tax and Financial Services departments. Mr. Burack’s
 areas of concentration include individual, partnership, S corporation, non-profits, estate and trust
 taxation with an emphasis in working with individuals, their businesses and families. Mr. Burack
 previously served as a Tax Partner in the firm’s bankruptcy tax practice, prior to transitioning to
 the Financial Services department where he continues to provide tax consulting services to a
 variety of clients.

 Prior to joining Squar Milner, Mr. Burack worked as a Senior Tax Consultant for one of the Big
 4 Accounting Firms, performing services for various entities including international corporations
 and high net worth individuals

 Education
 Loyola Law School, Los Angeles, California – Juris Doctor
 University of California at Santa Barbara – BA Business Economics (Honors)

 Professional Credentials
 Certified Public Accountant, California
 Certified Financial Planner, California
 Member, American Institute of Certified Public Accountants
 Member, California State Bar Association
 Series 7 General Securities Representative
 Series 66 Uniform Combined State Law
 Life-only, Accident and Health Insurance, Variable Contracts Agent, California




                                                                                 Exhibit A, Page 5 of 5
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39    Pg. 17 of 35




                                                                   Exhibit B, Page 1 of 10
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39     Pg. 18 of 35




                                                                   Exhibit B, Page 2 of 10
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39    Pg. 19 of 35




                                                                   Exhibit B, Page 3 of 10
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39    Pg. 20 of 35




                                                                   Exhibit B, Page 4 of 10
Case 20-01333-CL7              Filed 06/02/21          Entered 06/02/21 15:27:20           Doc 39        Pg. 21 of 35




                                    Baker Tilly US, LLP
                      Chapter 7 Trustee Standard Terms and Conditions
 1.    Services. It is understood and agreed that while        4.    Payment of Fees and Expenses. Trustee agrees
 Baker Tilly US, LLP’s (“Baker Tilly”) services may            to promptly pay all fees and expenses approved and
 include advice and recommendations, all decisions in          authorized for payment by the Bankruptcy Court. In
 connection with the use thereof shall be the                  the event that there are insufficient fees to pay all
 responsibility of, and made by the Trustee. References        administrative claims in full, the Trustee agrees to treat
 herein to “Trustee” shall refer both to the trustee and       Baker Tilly’s allowed fees and expenses with at least
 the underlying bankruptcy estate(s) collectively on           the same priority that it treats all other such allowed
 whose behalf services are being rendered as identified        claims.
 in the employment application and engagement letter
 (collectively, the “Application”) to which these              5.    Taxes. All fees, charges, and other amounts
 Standard Terms and Conditions are attached. The               payable to Baker Tilly under the Agreement do not
 Application, the resultant order, and these Terms and         include any sales, use, excise, value added or other
 Conditions shall be collectively referred to as the           applicable taxes, tariffs or duties, payment of which
 “Agreement.” As used herein, “Engagement” shall               shall be Trustee’s sole responsibility, excluding any
 mean the bankruptcy case or cases in which Baker              applicable taxes based on Baker Tilly’s net income or
 Tilly is retained by the Application.                         taxes arising from the employment or independent
                                                               contractor relationship between Baker Tilly and its
 2.    Not Assurance Services/Not Legal Services.              personnel.
 Baker Tilly’s work generally will involve the financial
 analyses of accounting books and records and other            6.    Term of Engagement
 financial information/ documents. Our Engagement              a.     Commencement. Baker Tilly will commence
 does not include an audit, review, or compilation in          work at your direction (written or oral). We reserve the
 accordance with Generally Accepted Auditing                   right to cease rendering services if the fully executed
 Standards (“GASS”) of any financial statements. The           Agreement is not received by us within 10 days of the
 Services performed under this Agreement do not                date of this Agreement.
 include the provision of legal advice and Baker Tilly
 makes no representations regarding questions of legal         b.     Termination. Unless terminated sooner in
 interpretation. Trustee should consult with its               accordance with the terms set forth below, the
 attorneys with respect to any legal matters or items that     Agreement shall terminate on the completion of Baker
 require legal interpretation under federal, state or other    Tilly’s services thereunder. In addition, either party
 type of law or regulation.                                    may terminate the Agreement at any time by giving
                                                               written notice to the other party not less than ten (10)
 3.    Confidentiality. All communications between             calendar days (or as otherwise provided in the
 Baker Tilly and the Trustee will be treated as                Application) before the effective date of termination
 confidential. If access to any of the materials in Baker      and with the consent of the Bankruptcy Court. Baker
 Tilly’s possession relating to this Engagement is             Tilly shall be paid in full for all services rendered or
 sought by a third-party, we will promptly notify              expenses incurred as of the date of termination to the
 Trustee of such action and cooperate with Trustee and         extent allowed by the Bankruptcy Court. Further, we
 any law firm employed by Trustee concerning our               may terminate the Engagement in the event that we are
 response thereto. In the event that any person or entity      asked to reach conclusions with which we disagree
 serves a subpoena upon Baker Tilly for testimony or           after obtaining consent from the Bankruptcy Court.
 the production of documents or records relating to or         Trustee will be responsible for all fees and expenses
 arising from any work performed for Trustee in                incurred prior to termination to the extent allowed by
 connection with this Engagement, Trustee shall                the Bankruptcy Court.
 reimburse Baker Tilly from the assets of the
 bankruptcy estate(s) for all time, costs, and attorneys’      7.    Ownership.
 fees incurred in responding to such subpoena(s) to the        a.    Baker Tilly Property. Baker Tilly has created,
 extent allowed by the United States Bankruptcy Court          acquired, owns or otherwise has rights in, and may, in
 presiding over the relevant Engagement (the                   connection with the performance of services under the
 “Bankruptcy Court”).                                          Agreement, employ, provide, modify, create, acquire
                                                               or otherwise obtain rights in, various concepts, ideas,

                                                                                                      Feb. 2021 Revision

                                                                                               Exhibit B, Page 5 of 10
Case 20-01333-CL7              Filed 06/02/21         Entered 06/02/21 15:27:20          Doc 39       Pg. 22 of 35



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

 methods, methodologies, procedures, processes,               merchantability and fitness for a particular
 know-how, and techniques, models, templates;                 purpose.
 software, user interfaces and screen designs; general
 purpose consulting and software tools, utilities and         9.    Cooperation; Use of Information.
 routines; and logic, coherence and methods of                a.    Trustee agrees to cooperate with Baker Tilly in
 operation of systems (collectively, the “Baker Tilly         the performance of the services under the Agreement
 Property”). Baker Tilly retains all ownership rights in      and shall provide Baker Tilly with timely access to and
 the Baker Tilly Property. Trustee shall acquire no right     use of personnel, facilities, equipment, data and
 or interest in such property. In addition, Baker Tilly       information within the Trustee’s control to the extent
 shall be free to provide services of any kind to any         necessary for Baker Tilly to perform the services
 other party as Baker Tilly deems appropriate and that        under the Agreement. The Application may set forth
 does not pose a conflict of interest with the work that      additional obligations of Trustee in connection with
 is the subject of the Agreement, and may use the Baker       the Engagement.
 Tilly Property to do so. Baker Tilly acknowledges that
 Baker Tilly Property shall not include any of Trustee’s      b.    Trustee acknowledges and agrees that Baker
 confidential information or tangible or intangible           Tilly may, in performing its obligations pursuant to
 property and Baker Tilly shall have no ownership             this Agreement, use data, material and other
 rights in such property.                                     information furnished by Trustee without any
                                                              independent investigation or verification and that
 b.    Ownership of Deliverables. All documents,              Baker Tilly shall be entitled to rely upon the accuracy
 materials or information of any kind created by Baker        and completeness of such information in performing
 Tilly in connection with this Engagement, including,         the services under the Agreement.
 without limitation, any written reports, memoranda,
 work papers or status summaries, are work product            c.    To the extent the Services require Baker Tilly
 (collectively, “Work Product”). All Work Product             receive personal data or personal information from
 shall be owned and maintained by Baker Tilly. It is          Trustee, Baker Tilly may process any personal data or
 agreed that all Work Product and all other working           personal information, as those terms are defined in
 papers and other documents prepared by Baker Tilly           applicable privacy laws, in accordance with the
 pursuant to this Agreement will be maintained as             requirements of the applicable privacy law relevant to
 confidential materials and will not be disclosed to third    the processing in providing services hereunder.
 parties without the Trustee’s consent, except as may         Applicable privacy laws may include any local, state,
 be required by law, regulation or judicial or                federal, or international laws, standards, guidelines,
 administrative process. Baker Tilly agrees to notify the     policies, or regulations governing the collection, use,
 Trustee promptly of any of the following events: (i) a       disclosure, sharing, or other processing of personal
 request by anyone to examine, inspect or copy any            data or personal information with which Baker Tilly
 Work Product or other working papers, documents or           or its Trustees must comply. Such privacy laws may
 records relating to this Engagement, unless prohibited       include (i) the EU General Data Protection Regulation
 by law; or (ii) any attempt to serve, or the actual          2016/679 (GDPR); (ii) the California Consumer
 service of, any court order, subpoena or summons             Privacy Act of 2018 (CCPA); and/or (iii) other laws
 upon Baker Tilly that requires the production of such        regulating marketing communications, requiring
 documents or records.                                        security breach notification, imposing minimum
                                                              security requirements, requiring the secure disposal of
 c.   Use of Work Product. Trustee agrees not to use          records, and other similar requirements applicable to
 Baker Tilly Work Product other than in connection            the processing of personal data or personal
 with the Engagement for which it was prepared                information. Baker Tilly is acting as a Service
 without Baker Tilly’s written consent.                       Provider/Data Processor in relation to Trustee
                                                              personal data and personal information, as those terms
 8.    Limitation on Warranties. This is a services           are       defined      respectively      under       the
 Engagement. Baker Tilly warrants that it will                CCPA/GDPR. Trustee is responsible for notifying
 perform services under the agreement in good                 Baker Tilly of any data privacy laws the data provided
 faith, with qualified personnel in a competent and           to Baker Tilly is subject to and Trustee represents and
 workmanlike manner. Baker Tilly disclaims all                warrants it has all necessary authority (including any
 other warranties, either express or implied,                 legally required consent from data subjects) to transfer
 including, without limitation, warranties of                 such information and authorize Baker Tilly to process



 Feb. 2021 Revision

                                                                                             Exhibit B, Page 6 of 10
Case 20-01333-CL7              Filed 06/02/21          Entered 06/02/21 15:27:20           Doc 39        Pg. 23 of 35



                                                Baker Tilly US, LLP
                              Chapter 7 Trustee Standard Terms and Conditions (cont.)

 such information in connection with the Services              information which: (i) is already known to the
 described herein.                                             Receiving Party at the time of disclosure by the
                                                               Disclosing Party; (ii) is or becomes publicly known
 d.    Baker Tilly has established information security        through no wrongful act of the Receiving Party; (iii) is
 related operational requirements that support the             independently developed by the Receiving Party
 achievement      of    our     information     security       without benefit of the Disclosing Party’s Confidential
 commitments, relevant information security related            Information; or (iv) is received by the Receiving Party
 laws and regulations, and other information security          from a third party without restriction and without a
 related system requirements. Such requirements are            breach of an obligation of confidentiality.
 communicated in Baker Tilly’s policies and
 procedures, system design documentation, and                  b.   The Receiving Party shall not use or disclose to
 contracts with customers.        Information security         any person, firm or entity any Confidential
 policies have been implemented that define our                Information of the Disclosing Party without the
 approach to how systems and data are protected.               Disclosing Party’s express, prior written permission;
 Trustee is responsible for providing timely written           provided, however, that notwithstanding the
 notification to Baker Tilly of any additions, changes,        foregoing, the Receiving Party may disclose
 or removals of access for Trustee personnel to Baker          Confidential Information to the extent required
 Tilly provided systems or applications. If Trustee            pursuant to a statutory or regulatory provision or court
 becomes aware of any known or suspected                       order or to fulfill professional obligations and
 information security or privacy related incidents or          standards.
 breaches related to this agreement, Trustee should
 timely notify Baker Tilly via email at                        c.    Each party shall be deemed to have met its
 dataprotectionofficer@bakertilly.com.                         nondisclosure obligations under this Paragraph 15 as
                                                               long as it exercises the same level of care to protect the
 10. Force Majeure. Neither Trustee nor Baker Tilly            other’s information as it exercises to protect its own
 shall be liable for any delays resulting from                 confidential information but in no event less than
 circumstances or causes beyond its reasonable control,        reasonable care, except to the extent that applicable
 including, without limitation, fire or other casualty, act    law or professional standards impose a higher
 of God, strike or labor dispute, war or other violence        requirement.
 or any law, order or requirement of any governmental
 agency or authority.                                          d.    If the Receiving Party receives a subpoena or
                                                               other validly issued administrative or judicial demand
 11. Independent Contractor. It is understood and              requiring it to disclose the Disclosing Party’s
 agreed that each of the parties hereto is an independent      Confidential Information, the Receiving Party shall
 contractor and that neither party is or shall be              provide prompt written notice, unless legally
 considered an agent, distributor or representative of         prohibited, to the Disclosing Party of such demand in
 the other. Neither party shall act or represent itself,       order to permit it to seek a protective order. So long as
 directly or by implication, as an agent of the other or       the Receiving Party gives notice as provided herein,
 in any manner assume or create any obligation on              the Receiving Party shall be entitled to comply with
 behalf of or in the name of, the other.                       such demand to the extent permitted by law, subject to
                                                               any protective order or the like that may have been
 12. Confidentiality.                                          entered in the matter.
 a.    “Confidential      Information”       means      all
 documents, software, reports, data, records, forms and        e.    Notwithstanding anything to the contrary set
 other materials (including without limitation Work            forth herein, no provision in the Agreement is or is
 Product as defined herein) obtained by one party (the         intended to be construed as a condition of
 “Receiving Party”) from the other party (the                  confidentiality within the meaning of Internal
 “Disclosing Party”) in the course of performing the           Revenue Code sections 6011, 6111, 6112 or the
 services under the Agreement: (i) that have been              regulations thereunder. Trustee (and each employee,
 marked as confidential; (ii) whose confidential nature        representative or other agent of Trustee) may disclose
 has been made known by the Disclosing Party to the            to any and all persons, without limitation of any kind,
 Receiving Party; or (iii) that due to their character and     the tax treatment and tax structure of any transaction
 nature, a reasonable person under like circumstances          within the scope of this Engagement that reduces or
 would treat as confidential. Notwithstanding the              defers Federal tax and all materials of any kind
 foregoing, Confidential Information does not include          (including opinions or other tax analyses) that are


 Feb. 2021 Revision

                                                                                               Exhibit B, Page 7 of 10
Case 20-01333-CL7              Filed 06/02/21          Entered 06/02/21 15:27:20           Doc 39       Pg. 24 of 35



                                                Baker Tilly US, LLP
                              Chapter 7 Trustee Standard Terms and Conditions (cont.)

 provided to Trustee relating to such tax treatment and        and provision of this Agreement shall be valid and
 tax structure.                                                enforceable to the fullest extent permitted by law.

 13. Document Retention.                                       17. Governing Law. The Agreement shall be
 a.     It is not our practice to retain work papers, e-       governed by and construed in accordance with the
 mails, notes or data files that have been updated or          laws of the state in which the Bankruptcy Court sits,
 superseded, unless shared with the Trustee or a third-        without regard to the conflict of laws provisions
 party working with the Trustee. However, we will              thereof. The Bankruptcy Court shall have jurisdiction
 retain certain copies of e-mails, analyses, draft reports,    or any dispute arising from the Agreement.
 or other materials provided by Trustee or any third
                                                               18. Miscellaneous.
 party, or provided by us to Trustee or any third-party.
 Any requests for other document retention policies            a.     Sarbanes-Oxley. In accepting this Engagement,
 must be made in writing at the time of the execution of       Trustee acknowledges that completion of this
 the Application.                                              Engagement will not constitute a basis for Trustee’s
                                                               assessment or evaluation of internal control over
 b.     We may maintain copies of all our work                 financial reporting and disclosure controls and
 product and related materials for our files. If we            procedures, or its compliance with its principal officer
 choose not to retain copies, Trustee will provide access      certification requirements under Section 302 of the
 to the work papers upon reasonable notice. Baker Tilly        Sarbanes-Oxley Act of 2002 (“SOX”). This
 has a file retention policy requiring the destruction of      Engagement shall not be construed to support
 all Trustee files seven years after each case is              Trustee’s responsibilities under Section 404 of SOX
 “resolved” as it pertains to this type of Engagement,         requiring each annual report filed under Section 13(a)
 unless otherwise dictated by a valid protective order         or 15(d) of the Securities Exchange Act of 1934 to
 issued by an appropriate court of law. Baker Tilly            contain an internal control report from management.
 makes no representation of retention of files after this
 date, and shall have no liability for not retaining           b.    Electronic Communication. Baker Tilly may
 information or data after such date, regardless of any        communicate with Trustee by electronic mail or
 obligation of Trustee to maintain information or data         otherwise transmit documents in electronic form
 beyond that time, and regardless of whether there may         during the course of this Engagement. Trustee accepts
 be important tax or financial information in the files        the inherent risks of these forms of communication
 that will be destroyed. Trustee will have access to our       (including the security risks of interception of or
 files and may request all or part of our records to be        unauthorized access to such communications, the risks
 copied at their expense, or returned prior to destruction     of corruption of such communications and the risks of
 so long as all fees and expenses have been paid in full.      viruses or other harmful devices) and agrees that it
 By signing the Application, Trustee acknowledges its          may rely only upon a final hardcopy version of a
 understanding of, and agrees to, Baker Tilly’s                document or other communication that Baker Tilly
 retention policy.                                             transmits to Trustee.

 14. Survival. The provisions herein that, by its              c.    Notices. Any notices given pursuant to this
 nature, including without limitation provisions               Agreement shall be in writing, delivered to the address
 relating to limitations on liability and indemnification,     (es) set forth in the Application and shall be considered
 should survive the termination of the Engagement are          given when received.
 intended to and do survive the termination of the
                                                               d.    Entire Agreement. This Agreement, including
 Engagement.
                                                               the Application, the Engagement Letter, and all
 15. Assignment. Neither party may assign, transfer            Exhibits, constitute the entire agreement between
 or delegate any of its rights or obligations without the      Baker Tilly and Trustee with respect to this
 prior written consent of the other party, such consent        Engagement and supersede all other oral and written
 not to be unreasonably withheld.                              representation, understandings or agreements relating
                                                               to this Engagement.
 16. Severability. In the event that any term or
 provision of this Agreement shall be held to be invalid,      e.    Failure to Enforce Not a Waiver. The failure of
 void or unenforceable, then the remainder of this             either party at any time to enforce any of the provisions
 Agreement shall not be affected and each such term            of this Agreement will in no way be construed as a
                                                               waiver of such provisions and will not affect the right



 Feb. 2021 Revision

                                                                                               Exhibit B, Page 8 of 10
Case 20-01333-CL7              Filed 06/02/21         Entered 06/02/21 15:27:20        Doc 39    Pg. 25 of 35



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

 of party thereafter to enforce each and every provision
 thereof in accordance with its terms.

 f.    Baker Tilly International Limited. Baker Tilly
 US, LLP is an independent member of Baker Tilly
 International. Baker Tilly International Limited is an
 English company. Baker Tilly International provides
 no professional services to Trustees. Each member
 firm is a separate and independent legal entity and
 each describes itself as such. Baker Tilly US, LLP is
 not Baker Tilly International’s agent and does not have
 the authority to bind Baker Tilly International or act
 on Baker Tilly International’s behalf. None of Baker
 Tilly International, Baker Tilly US, LLP, nor any of
 the other member firms of Baker Tilly International
 has any liability for each other’s acts or omissions. The
 name Baker Tilly and its associated logo is used under
 license from Baker Tilly International Limited.




 Feb. 2021 Revision

                                                                                         Exhibit B, Page 9 of 10
Case 20-01333-CL7                Filed 06/02/21         Entered 06/02/21 15:27:20                 Doc 39      Pg. 26 of 35




                                                 Exhibit B
                                           Baker Tilly US, LLP
                                       Chapter 7 Trustee Billing Rates
                                             Schedule of Hourly Rates (1)
      Partners, Principals and Directors                                                                    $395 to $695
      Managers                                                                                              $275 to $375
      Consultants                                                                                           $150 to $275
      Paraprofessionals                                                                                       $75 to $175



                                          Schedule of Out-of-Pocket Costs

      Copies                                                     $ 0.10 per page (or actual cost for services
                                                                 outsourced)
      Facsimiles                                                 $ 0.30 per page for outgoing transmissions (no
                                                                 charge for incoming transmissions)
      Postage                                                                                                       Actual
      Messenger                                                                                                     Actual
      Parking                                                                                                       Actual
      Mileage                                                                                          IRS standard rate



                                                      Professionals (2)

      Stacy Elledge Chiang, CPA, CFF, CIRA (Director)                                                                   $395
      Eileen Castle, CPA, CFE, CIRA (Senior Manager)                                                                    $360
      Nicole Calvillo (Supervisor)                                                                                      $205
      Marjaneh Hernandez (Paraprofessional)                                                                             $145




Notes:
(1)
    Rates are subject to change.
(2)
      The hourly billing rates of each professional expected to render services in this matter.



                                                                                                           Feb. 2021 Revision

                                                                                                   Exhibit B, Page 10 of 10
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39    Pg. 27 of 35

                                  EXHIBIT C
                              PARTIES SEARCHED

                       In re: Aniello Joseph Pallante, Jr.
                   UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 20-01333-CL7
             ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

          PARTY SEARCHED                              RELATIONSHIP
  ANIELLO JOSEPH PALLANTE, JR.
                                           DEBTOR
  AKA NEIL PALLANTE
  ANGELA ROBISON                           CO-DEBTOR
  MAUREEN A. ENMARK                        ATTORNEY REPRESENTING DEBTOR
  CHRISTOPHER R. BARCLAY                   TRUSTEE
  YOSINA M. LISSEBECK                      ATTORNEY REPRESENTING TRUSTEE
  LISSEBECK LAW                            LAW FIRM REPRESENTING PARTY
  FAY SERVICING                            SECURED CREDITOR
  INTERNAL REVENUE SERVICE                 SECURED AND PRIORITY CREDITOR
                                           UNSECURED NON-PRIORITY
  AMERICAN EXPRESS
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  BANK OF AMERICA
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  BARCLAY'S BANK OF DELAWARE
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  BBVA USA
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  CAPITAL ONE BANK USA
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  CITICARDS CBNA
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  COMENITY BANK
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  CREDIT ONE BANK
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  DISCOVER BANK
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  JPMCB CARD SERVICES
                                           CREDITOR



                                                                    Exhibit C, Page 1 of 3
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39    Pg. 28 of 35

                                  EXHIBIT C
                              PARTIES SEARCHED

                       In re: Aniello Joseph Pallante, Jr.
                   UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 20-01333-CL7
             ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

          PARTY SEARCHED                              RELATIONSHIP
                                           UNSECURED NON-PRIORITY
  LENDING CLUB CORPORATION
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  UNION BANK OF CALIFORNIA
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  USAA FSB
                                           CREDITOR
                                           UNSECURED NON-PRIORITY
  WELLS FARGO BANK
                                           CREDITOR
                                           ATTORNEY REPRESENTING
  LEMUEL BRYANT JAQUEZ
                                           CREDITOR
  GHIDOTTI BERGER, LLP                     LAW FIRM REPRESENTING PARTY
                                           OFFICE OF THE UNITED STATES
  TIFFANY CARROLL
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  ABRAM FEUERSTEIN
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  MIEKE BIGBIE-CERWIN
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  RONAELE CREEL
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  KEN DENNIS
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  JEE (JASON) CHA
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  CHRISTINA DOUGHERTY
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  MICHAEL WEST
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  HAEJI HONG
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  KRISTIN MIHELIC
                                           TRUSTEE, REGION 15

                                                                    Exhibit C, Page 2 of 3
Case 20-01333-CL7   Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39    Pg. 29 of 35

                                  EXHIBIT C
                              PARTIES SEARCHED

                       In re: Aniello Joseph Pallante, Jr.
                   UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 20-01333-CL7
             ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

          PARTY SEARCHED                              RELATIONSHIP
                                           OFFICE OF THE UNITED STATES
  DAVID ORTIZ
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  CORINA PANDELI
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  LESLIE SKORHEIM
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  TODD TAPPE
                                           TRUSTEE, REGION 15
                                           OFFICE OF THE UNITED STATES
  ANISA LODHI
                                           TRUSTEE, REGION 15




                                                                    Exhibit C, Page 3 of 3
Case 20-01333-CL7   Filed 06/02/21    Entered 06/02/21 15:27:20       Doc 39     Pg. 30 of 35

                                      EXHIBIT D
                                     DISCLOSURES

                       In re: Aniello Joseph Pallante, Jr.
                   UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 20-01333-CL7
             ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

          PARTY SEARCHED                                 RELATIONSHIP
                                            One or more Baker Tilly partners own shares
  AMERICAN EXPRESS                          in this entity in amounts that are de minimis
                                            to both the entity and the partner.
                                            Baker Tilly provides or has provided services
                                            to this entity or an affiliate of this entity on
                                            unrelated matters. Further, one or more
  BANK OF AMERICA
                                            Baker Tilly partners own a de minimis
                                            number of shares that are immaterial to the
                                            partner and the entity.
                                            Ms. Dougherty previously worked for Squar
                                            Milner LLP, which combined with Baker
                                            Tilly effective November 1, 2020.
  CHRISTINA DOUGHERTY
                                            Additionally, certain members of the Baker
                                            Tilly team worked with Ms. Dougherty at a
                                            previous employer.
                                            Baker Tilly provides or has provided services
                                            to this person in his capacity as trustee and
                                            provides or has provided services to mutual
  CHRISTOPHER R. BARCLAY                    clients of this person on unrelated matters.
                                            Further, certain members of the Baker Tilly
                                            team worked with Mr. Barclay at a previous
                                            employer.
                                            Baker Tilly provides or has provided services
  FAY SERVICING                             to this entity or an affiliate of this entity on
                                            unrelated matters.
                                            Baker Tilly provides or has provided services
  LISSEBECK LAW
                                            to one or more mutual clients of this firm.
                                            Baker Tilly provides or has provided services
  USAA FSB                                  to this entity or an affiliate of this entity
                                            unrelated to this matter.




                                                                          Exhibit D, Page 1 of 2
Case 20-01333-CL7   Filed 06/02/21    Entered 06/02/21 15:27:20       Doc 39     Pg. 31 of 35

                                      EXHIBIT D
                                     DISCLOSURES

                       In re: Aniello Joseph Pallante, Jr.
                   UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 20-01333-CL7
             ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

          PARTY SEARCHED                                 RELATIONSHIP
                                            Baker Tilly provides or has provided services
                                            to this entity or an affiliate of this entity
                                            unrelated to this matter. Further, one or more
  WELLS FARGO BANK
                                            Baker Tilly partners own shares in this entity
                                            in amounts that are de minimis to both the
                                            entity and the partner.
                                            Baker Tilly provides or has provided services
  YOSINA M. LISSEBECK
                                            to one or more mutual clients of this attorney.




                                                                          Exhibit D, Page 2 of 2
         Case 20-01333-CL7                 Filed 06/02/21        Entered 06/02/21 15:27:20         Doc 39      Pg. 32 of 35
CSD 1001A [07/01/18]
Name, Address, Telephone No. & I.D. No.
 Christopher R. Barclay, Chapter 7 Trustee
 5055 N. Harbor Drive, Suite 210
 San Diego, CA 92106
 U.S. Mail: P.O. Box 2819, La Mesa, CA 91943-2819
 Telephone: (619) 255-1529
 Email: admin@crb7trustee.com


               UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                  325 West F Street, San Diego, California 92101-6991

 In Re
 Aniello Joseph Pallante, Jr.                                                     BANKRUPTCY NO.    20-01333-CL7
                                                                                  Date of Hearing: [None Set]
                                                                                  Time of Hearing: [None Set]
                                                                                  Name of Judge: Hon. Christopher B. Latham
                                                                        Debtor.



                                                                    ORDER ON
                                     Ex Parte Application to Employ Baker Tilly US, LLP as Accountant


           7KHFRXUWRUGHUV as set forth on the continuation pages attached andQumbered             2     through     2      with

  exhibits, if any, for a total of     2    pages. Motion/Application Docket Entry No.         .

  //

  //

  //

  //

  //

  //

  //



  DATED:
                                                                         Judge, United States Bankruptcy Court




CSD 1001A


                                                                                                             Exhibit E Page 1 of 2
       Case 20-01333-CL7           Filed 06/02/21       Entered 06/02/21 15:27:20            Doc 39      Pg. 33 of 35
 CSD 1001A [07/01/18](Page 2)
 ORDER ON Ex Parte Application to Employ Baker Tilly US, LLP as Accountant
 DEBTOR: Aniello Joseph Pallante, Jr.                                                         CASE NO: 20-01333-CL7


 Upon the application of Christopher R. Barclay, chapter 7 trustee (the "Trustee") of the bankruptcy estate (the "Estate") of
 Aniello Joseph Pallante, Jr. (the "Debtor"), for authority to employ Baker Tilly US, LLP ("Baker Tilly) as accountants and
 consultants to the Estate, the declaration and exhibits in support thereof (collectively, the "Application"), it appearing that
 Baker Tilly is disinterested within the meaning of 11 U.S.C. § 101(14), no opposition to the Application having been filed
 or received, and good cause appearing thereon:

 IT IS HEREBY ORDERED THAT:

 1. The Application is approved. The Trustee is authorized to employ the Baker Tilly to act as accountants and
 consultants to the Estate on the terms and for the purposes described in the Application pursuant to 11 U.S.C. § 327(a).

 2. The employment of Baker Tilly shall be at the expense of the Estate, with the compensation and reimbursement of
 Baker Tilly to be allowed and awarded by the Court upon application after notice and hearing or pursuant to such interim
 procedure as the Court may subsequently authorize after notice and hearing.

 IT IS SO ORDERED.




CSD 1001A
                                                                                                       Exhibit E Page 2 of 2
Case 20-01333-CL7       Filed 06/02/21      Entered 06/02/21 15:27:20          Doc 39    Pg. 34 of 35




  1                                           PROOF OF SERVICE

  2          I, Mary Lou Cunanan, declare as follows:

  3          I am employed in the County of San Diego, State of California; I am over the age of
      eighteen years and am not a party to this action; my business address is P.O. Box 2819, La
  4   Mesa, CA 91943-2819, in said County and State. On 6/2/2021, I served the following
      document(s):
  5
      EX PARTE APPLICATION OF TRUSTEE FOR AUTHORITY TO EMPLOY BAKER TILLY
  6   US, LLP TO ACT AS ACCOUNTANTS AND CONSULTANTS TO THE ESTATE;
      DECLARATIONS OF CHRISTOPHER R. BARCLAY AND JERE G. SHAWVER; AND
  7   EXHIBITS

  8   on each of the interested parties stated on the attached service list.

  9   I.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
 10   document will be served by the court via NEF and hyperlink to the document. On 6/2/2021, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
 11   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the e-mail address(es) indicated below:
 12
                                                           Service information continued on attached page
 13
      II.      SERVED BY U.S. MAIL OR OVERNIGHT MAIL: On 6/2/2021, I served the following
 14   person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary
      proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
 15   Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows.

 16                                                        Service information continued on attached page

 17   III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR E-MAIL:
      Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 6/2/2021, I served the following person(s)
 18   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service
      method), by facsimile transmission and/or e-mail as follows.
 19
      U.S. Trustee: ustp.region15sop@usdoj.gov (Via Email Delivery)
 20
      Proposed    Accountant/Consultant:     Stacy     Elledge   Chiang   of     Baker    Tilly   US,   LLP:
 21   stacy.chiang@bakertilly.com (Via Email Delivery)

 22                                                        Service information continued on attached page

 23   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 24
      Dated: 6/2/2021                        By: /s/ Mary Lou Cunanan
 25                                              MARY LOU CUNANAN

 26
 27

 28
Case 20-01333-CL7            Filed 06/02/21   Entered 06/02/21 15:27:20   Doc 39   Pg. 35 of 35




  1           TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):

  2       •    Christopher R. Barclay admin@crb7trustee.com,
               qcrbarclay2@ecf.axosfs.com,mlcunanan@crb7trustee.com
  3       •    Maureen A. Enmark menmark@gmail.com,
               maureen@enmarkbk.com;r51829@notify.bestcase.com
  4       •    Lemuel Bryant Jaquez bjaquez@ghidottiberger.com,
               bknotifications@ghidottiberger.com;gbadmin@ecf.courtdrive.com
  5       •    Yosina M. Lissebeck ylissebeck@lissebecklaw.com, ylissebeck@ecf.inforuptcy.com
          •    United States Trustee ustp.region15@usdoj.gov
  6

  7                               SERVED BY U.S. MAIL OR OVERNIGHT MAIL:

  8
      Debtor:
  9   Aniello Joseph Pallante, Jr.
      537 Dew Point Ave
 10   Carlsbad, CA 92011
      (Via First Class Mail)
 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


      P:00652329:90529.010                             -2-
